United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Irvine, CA, Employer
)
___________________________________________ )
A.B., Appellant

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1670
Issued: April 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On June 3, 2010 appellant, through her attorney, filed a timely appeal from a
December 7, 2009 Office of Workers’ Compensation Programs’ decision that denied her
emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this issue.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On July 16, 2008 appellant, then a 36-year-old federal air marshal, filed an occupational
disease claim alleging that she suffered from “hyper-hyper-vigilance” and that she was required
to be in a “hyper-vigilant state of mind constantly while onboard aircraft, in order to protect
1

5 U.S.C. §§ 8101-8193.

people’s lives.” She had to constantly watch people around her, even when she was not at work
and started to experience headaches, palpitations, trembling, dizziness, fatigue, anxiety, sleeping
problems and irritability. Appellant became aware of her illness on June 26, 2008. The
employing establishment noted that it was engaged in numerous conversations with her in which
she related that she could not work due to personal issues. The employing establishment stated
that appellant was a single mother who was involved with a married man. The employing
establishment acknowledged that a contentious relationship existed with her and the father of her
child and included threats such as “kidnapping and murder.” The employing establishment
advised that appellant was involved in a court case and a violation of a restraining order against a
minor. The employing establishment also noted that appellant stated that she could not function
as an air marshal due to the situation.
By letters dated July 22, 2008, the Office requested additional factual and medical
evidence from appellant and the employing establishment.
In an August 1, 2008 letter, appellant alleged that her position involved “mostly flying on
board of the aircraft, and requires [her] to be awake and alert at all times.” She described the
nature of her job was to stay in a hypervigilance state of mind in order to make split second
decisions if faced with circumstances which would require involvement on her part. Appellant
alleged that flying at 30,000 feet with only one other air marshal was extremely difficult and
dangerous. Appellant could not do anything that would take her attention from watching people
around the cockpit. She could not leisurely talk to other passengers or walk around. The only
thing she could do was stay awake and “think, think, think.” Appellant alleged that the duties
were stressful. The constant flying, changes in time zones, compressed air on board, constant
boredom and constant need to watch the behaviors of others were factors that made her mind
wonder about the past and future. Appellant alleged that her training to detect aberrant behavior
affected her and made her hypervigilant all the time. She would become weak and have
outbursts of crying while flying. Appellant alleged that being around airplanes and on long
flights made her lose her concentration. She would become irritable and anxious on flights
lasting over three hours. Appellant worried about what would happen to her one-year-old
daughter because she had an extremely dangerous job. While she had other stressors in her life,
her job gave her the most stress.
The Office received a position description for a federal air marshal. The duties included
being deployed on flights, working long periods without a break, being on call for 24 hours a day
and carrying a firearm.
In a June 25, 2008 e-mail to Damon R. Pfalmer, a supervisor and assistant to the special
agent in charge, appellant advised that “personal matters” were affecting her “ability to control
[her] mental health to be 100 percent … to be up in the air 30,000 feet above the earth, and take a
risk.” She was comfortable on the ground but did not feel confident in her mental ability to stay
present in the moment when she thought about her daughter’s safety. Appellant could not trust
her daughter’s father, who had promised to provide for her. She did not wish to take legal action
against him.
In an August 7, 2008 memorandum, Mr. Pfalmer explained that he met with appellant on
June 18, 2008, and she apprised him of her personal situation. Appellant was a single mother of

2

a one-year-old child, whose father was a married man. Appellant informed Mr. Pfalmer that she
could not work on long flights or remain on overnights (RON’s) because she was worried about
the father kidnapping her child and death threats had been made between the two parties.
Mr. Pfalmer also noted that the father’s wife had filed a restraining order against her. On
June 25, 2008 appellant informed him that she could not function as an air marshal because she
often broke down crying and was concerned about her ability to function. Mr. Pfalmer referred
to an e-mail that she sent which advised him that her personal life was interfering with her ability
to perform her job. He noted that a decision was made to secure appellant’s weapon.
Mr. Pfalmer met with her on June 26, 2008 and obtained her weapon. He stated that appellant’s
personal issues were discussed and she revealed that she had “blanked out” on one occasion and
was “so worried about her personal situation that she was unaware of her surroundings.”
Mr. Pfalmer characterized appellant’s behavior as the opposite of hyper-hypervigilance.
Appellant was referred for family medical leave and she completed an occupational disease
claim after he explained the difference from a traumatic claim. Mr. Pfalmer noted that appellant
never referenced any source of stress, “other than that of her personal situation,” in which she
was involved in legal proceedings.
The Office received several reports from appellant’s treating physician. On July 29, 2008
Dr. Dainius Mulokas, a psychiatrist, diagnosed mood disorder and generalized anxiety disorder.
He checked a box “yes” in response to whether he believed appellant’s condition was caused or
aggravated by her employment. In an August 2, 2008 work capacity evaluation, Dr. Mulokas
noted that appellant had anxiety due to chronic worrying. He advised that she could not tolerate
prolonged plane trips due to persistent anxiety, hypervigilance and chronic worrying.
Dr. Mulokas recommended placing appellant in an office or clerical environment. The Office
also received disability slips dated July 1 to August 2, 2008.
By decision dated September 4, 2008, the Office denied appellant’s claim. It found that
the evidence failed to establish an emotional condition arising in the performance of duty as she
had not established any compensable factors of employment.
On December 1, 2008 appellant’s representative requested reconsideration.
evidence was submitted.

No new

In a December 17, 2008 decision, the Office denied appellant’s request for
reconsideration without a review of the merits.
On September 3, 2009 counsel requested reconsideration. He submitted a February 14,
2009 statement from appellant, who explained that, in 2003, she began feeling stress and anxiety
with poor concentration and headaches. Appellant attributed her condition to frequent flying
while having to maintain concentration on flights to perform her duties. On overnight flights,
especially when flying east, she would have extreme difficulty getting rest due to time
differentials and having to get started the next day to catch the next flight assignment. Appellant
did not have the opportunity to eat correctly while out of town due to the timing of the flights.
Additionally, she drank coffee to stay alert, which caused her to be nervous, jittery and added to
her anxiety. Appellant explained that she would caffeinate herself to a high level of alertness but
would lose the ability to focus. She noted that the situation began to level off in 2005 to 2008,

3

when the symptoms worsened. Appellant reiterated that her mind wandered and that the
relationship with the father of her child was hostile.
In an August 3, 2009 report, Dr. Silva Karchikian, a family practitioner, noted that
appellant’s history included the rigors of her air marshal job as well as personal stressors. She
diagnosed anxiety. In an August 4, 2009 report, Dr. Mulokas diagnosed mood disorder and
generalized anxiety disorder. He noted being aware of the personal stressors in appellant’s life,
including the hostilities with her daughter’s father and family. The stressors first began during
overnight flights and stays, which caused her to be more anxious about job performance and
eventually they included her personal life.
In a December 7, 2009 decision, the Office denied modification of its prior decisions.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to her regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of the Act. On the other hand, the disability is not covered
where it results from such factors as an employee’s fear of a reduction-in-force or her frustration
from not being permitted to work in a particular environment or to hold a particular position.2
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition, for which she claims compensation was caused or
adversely affected by employment factors.3 This burden includes the submission of a detailed
description of the employment factors or conditions, which appellant believes caused or
adversely affected the condition or conditions, for which compensation is claimed.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the

2

See Lillian Cutler, 28 ECAB 126 (1976).

3

Pamela R. Rice, 38 ECAB 838, 841 (1987).

4

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

4

matter establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6
ANALYSIS
The Office denied appellant’s emotional condition claim because she did not established
any compensable employment factors. The Board must, therefore, review whether the alleged
incidents and conditions of employment are covered employment factors under the terms of the
Act.
Appellant generally attributed her emotional condition to the regular or specially assigned
duties of her position as an air marshal. The Board has held that emotional reactions to situations
in which an employee is trying to meet her position requirements are compensable.7 In Antal, a
tax examiner filed a claim alleging that his emotional condition was caused by the pressures of
trying to meet the production standards of his job and the Board, citing the principles of Cutler,
found that the claimant was entitled to compensation.8 In Kennedy, the Board, also citing the
principles of Cutler, listed employment factors which would be covered under the Act, including
an unusually heavy workload and imposition of unreasonable deadlines.9 The Board notes that
appellant is not alleging an unusually heavy workload or unreasonable deadline. Rather
appellant alleged that being in a “hyper vigilant state of mind constantly while onboard aircraft,
in order to protect people’s lives,” caused her anxiety. She further alleged that she became
increasingly anxious on flights lasting more than three hours and that her mind would begin to
wander and start “imaginations for the future.” Appellant also noted that she began to worry
about what would happen to her one-year-old daughter because she had an extremely dangerous
job. Although she noted other stressors in her life, she indicated her work was the main source
of stress.
The Board finds that appellant has not established that her emotional condition arose in
the performance of duty. The employing establishment related that the reasons for her anxiety
stemmed from personal matters which included her relationship with a married man and the child
that she had as a result of the relationship, which became contentious and volatile. The
employing establishment noted that the relationship involved a restraining order, court
proceedings and threats of “kidnapping and murder.” Mr. Pfalmer, a supervisor, submitted a
copy of a June 25, 2008 e-mail from appellant, in which she explained that “personal matters”
were affecting her “ability to control [her] mental health to be 100 percent … to be up in the air
30,000 feet above the earth and take a risk.” Appellant essentially requested that he place her in
a position on the ground instead of air. She also pointed to the source of her anxiety as being due
to a personal matter noting that she was “only thinking about [her] daughter’s safety.” Appellant
stated that she could not trust her daughter’s father. Mr. Pfalmer provided an August 7, 2008
statement and explained that he met with her on June 18, 2008, wherein she apprised him of her
6

Id.

7

See Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984); Joseph A. Antal, 34 ECAB 608, 612 (1983).

8

See supra note 2.

9

See Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984); Joseph A. Antal, 34 ECAB 608, 612 (1983).

5

personal situation. He indicated that appellant advised him that she could not work on long
flights or RON’s because she was worried about the father kidnapping her child as death threats
had been made between the two parties. Additionally, Mr. Pfalmer noted that she informed him
that the father’s wife had filed a restraining order against her. He stated that on June 25, 2008
appellant advised him that she could not function as an air marshal as she often broke down
crying and was concerned about her ability to function. Mr. Pfalmer noted that she provided him
with an explanation that she “was terrified” that the father would abduct her child. He explained
that he met with appellant on June 26, 2008 and obtained her weapon. Mr. Pfalmer also advised
that her personal issues were discussed and she revealed that she had “blanked out” on an
occasion and was “so worried about her personal situation that she was unaware of her
surroundings.” He stated that appellant had never made complaints of stress. The Board finds
that the evidence of record is not sufficient to establish a compensable employment factor under
Cutler as appellant’s allegations are insufficient to establish that her work duties gave rise to her
emotional condition; rather the evidence establishes that her personal family matters are the
source of her anxiety. Therefore, appellant has not established a compensable factor under
Cutler.
Appellant did not otherwise attribute her emotional condition to other factors of her
employment. As she has not established a compensable employment factor, it is not necessary to
address the medical evidence.10
On appeal, counsel contended that appellant’s condition was work related. He referred to
the reports of Drs. Mulokas and Karchikian, which were included with the September 3, 2009
reconsideration request. For the reasons noted, the Board finds that appellant did not establish a
compensable work factor.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.

10

Garry M. Carlo, 47 ECAB 299 (1996). See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 7, 2009 is affirmed.
Issued: April 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

7

